DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-10 are pending and are examined on the merits in this prosecution.

Claim Objections
Claim 10 objected to because of the following informalities: in the first line, “gastroretentive” is misspelled. Appropriate correction is required.

CLAIM REJECTIONS

Anticipation Rejections

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claims 1-2, 5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (US 2015/0231084 A1), as evidenced by the Sigma-Aldrich entry for “Polyethylene glycol 6000” (downloaded 07/30/2020 from https://www.sigmaaldrich.com/catalog/product/mm/
807491?lang=en&region=US).
Kumar teaches an osmotic floating tablet comprising: (i) an inner core comprising a drug, one or more low density polymers, and one or more pharmaceutically acceptable excipients; and (ii) an outer osmotic coating surrounding the inner core (Abstract). Kumar teaches the invention is a gastroretentive form (pg 1, [0009]). In Example 6 (pgs 4-5), Kumar teaches the composition shown below. For claim 1, Kumar teaches metformin as the active agent, the swelling agents hydroxypropyl cellulose and polyethylene glycol 6000, and cellulose acetate as a swelling retardant. For claim 2, metformin is an anti-diabetic agent. For claim 5, Kumar teaches polyethylene glycol 6000; it is noted that a synonym for “Polyethylene glycol 6000” is “polyethylene oxide,” as disclosed by the evidentiary art of Sigma-Aldrich (pg 1).

 

    PNG
    media_image1.png
    686
    463
    media_image1.png
    Greyscale



Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (cited above).
The teachings of Kumar with regard to anticipation are discussed above.
For claim 3, Kumar does not teach levodopa or carbidopa with sufficient specificity to rise to anticipation, but teaches levodopa as an alternative active agent (pg 2, [0037]).
For claim 6, Kumar teaches addition of ethyl cellulose is useful for obtaining a floating tablet since the polymer does not swell (pg 2, [0038]). Kumar 
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the invention of Kumar by substituting levodopa or carbidopa for metformin as the active agent in the formulation and ethyl cellulose for cellulose acetate in the formulation. The prior art discloses compositions containing levodopa and carbidopa as the active agents and ethyl cellulose as the swelling retardant. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists.  See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  

2) Claims 1-2, 4-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fix (US 9,675,585).
Fix teaches extended release pharmaceutical formulations of valsartan comprising a core comprising valsartan and at least one coating layer over the core (Abstract). Fix teaches the extended release formulations of valsartan may be gastroretentive (col 3: 49-52). Fix teaches the formulations comprise at least one swelling hydrophobic polymer in the core (col 3: e.g. 34-35). Fix teaches a gastroretentive formulation of valsartan in Example 1 (col 14, Table 1), comprising the following:

    PNG
    media_image2.png
    569
    427
    media_image2.png
    Greyscale


Fix teaches a multilayered dosage form, reading on claim 8. Fix teaches an active layer and a gastroretentive layer, reading on claim 9 (Table 1, above). For claim 10, Table 1 discloses a gastroretentive layer comprising polyethylene oxide as a swelling agent and the 1-vinyl-2-pyrollidone/vinyl acetate copolymer as a swelling retardant. 
Fix teaches a monolithic dosage form as an alternative dosage form to the layered dosage form (col 10: 66 to col 11: 6). However, Fix does not appear to teach a monolithic dosage form with sufficient specificity to rise to anticipation.
To determine whether a claimed feature is obvious or not, “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions”. KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). Here, the prior art discloses various features of the claimed invention, i.e. a gastroretentive dosage from comprising an active agent, a swelling agent, and a swelling or release retardant, but it is not anticipatory because “picking and choosing” within the reference disclosure is required to arrive at the instantly claimed subject matter. Nevertheless, it would have been obvious to have a gastroretentive formulation comprising at least one active agent such as valsartan, at least one swelling agent such as polyethylene oxide, and at least one swelling retardant such as a 1-vinyl-2-pyrollidone/vinyl acetate prima facie case of obviousness exists.

2) Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fix (cited above), in view of Pilgaonkar (US 2007/0196396 A1; cited hereinafter as “Pilgaonkar ‘396”).
The teachings of Fix are discussed above.
Fix does not teach carbidopa or levodopa as the active agent.
Pilgaonkar ‘396 teaches the missing element of Fix.
Pilgaonkar ‘396 teaches a controlled-release gastroretentive system comprising a pharmaceutical active agent having a low bioavailability and a swelling agent (Abstract; pg 11, claim 10). Pilgaonkar ‘396 teaches the pharmaceutical active agent may be valsartan (as taught by Fix), or levodopa (pg 5, [0064]).
The skilled artisan would have expected success in substituting the active agent taught by Pilgaonkar ‘396, levodopa, for the valsartan in Fix’s gastroretentive formulation because Fix teaches that valsartan, a compound of low bioavailability, is advantageously formulated for a controlled release composition in a gastroretentive formulation and Pilgaonkar ‘396 teaches that levodopa is also a compound of low bioavailability advantageously formulated for a controlled release composition in a gastroretentive formulation. The skilled 

3) Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fix (cited above), in view of Kavimandan (US 2010/0233253 A1).
The teachings of Fix are discussed above.
While Fix teaches ethyl cellulose as an ingredient, Fix does not teach ethyl cellulose as a useful swelling retardant.
Kavimandan teaches the missing element of Fix.
Kavimandan teaches a gastroretentive formulation in which valsartan is the active agent (pg 4, [0046]). Kavimandan teaches that materials suitable for inclusion in the release portion and the gastro-retentive portion of the drug delivery system of the present invention include inert matrices and water soluble polymers. The inert matrices do not change size or shape when exposed to an aqueous environment and include ethyl cellulose; polyethylene glycol and polyalkylene oxides (preferred species) are taught as suitable water soluble polymers (pg 4, [0051]-[0052] and pg 5, [0055] and [0057]). Kavimandan teaches the rate at which the active agent is released in the gastrointestinal tract is largely dependent on the rate at which the release portion erodes (pg 4, [0048]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the invention of Fix by utilizing ethyl cellulose as the swelling retardant in the formulation. A person of ordinary skill would have been motivated to choose ethyl cellulose as the specific swelling retardant to include in the gastroretentive composition of Fix because Kavimandan teaches that ethyl cellulose is useful for delaying in a predictable manner the dissolution rate of the gastroretentive formulation.

	
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612